Exhibit 10.3

SPECTRA ENERGY CORP

EXECUTIVE CASH BALANCE PLAN

SECTION 1

PURPOSE OF PLAN

The purpose of the Spectra Energy Corp Executive Cash Balance Plan (the
“Plan”) is to provide additional retirement benefits for a select group of
management or highly compensated employees and to provide for the payment of
certain amounts deferred under the Duke Energy Corporation Executive Cash
Balance Plan I and II. The Plan is effective as of the Distribution Date (as
defined below). The Plan is intended to be a non-qualified, unfunded plan of
deferred compensation for a select group of management or highly compensated
employees under the Employee Retirement Income Security Act of 1974 (“ERISA”),
as amended, and shall be so interpreted and administered.

SECTION 2

DEFINITIONS

Wherever used herein, a pronoun or adjective in the masculine gender includes
the feminine gender, the singular includes the plural, and the following terms
have the following meanings unless a different meaning is clearly required by
the context:

2.1 “Beneficiary” means the person or persons designated by a Participant, or by
another person entitled to receive benefits hereunder, to receive benefits
following the death of such person.

2.2 “Board of Directors” means the Board of Directors of Spectra Energy Corp.

2.3 “Change in Control” shall be deemed to have occurred upon:

 

  (i)

an acquisition subsequent to the Distribution Date hereof by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of Spectra Energy Corp or (B) the combined voting power of the then
outstanding voting securities of Spectra Energy Corp entitled to vote generally
in the election of directors; excluding, however, the following: (1) any
acquisition directly from Spectra Energy Corp, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being



--------------------------------------------------------------------------------

 

so converted was itself acquired directly from Spectra Energy Corp, (2) any
acquisition by Spectra Energy Corp and (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by Spectra Energy Corp
or its affiliated companies;

 

  (ii) during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board of Directors (and any new directors whose election by the
Board of Directors or nomination for election by the Spectra Energy Corp’s
shareholders was approved by a vote of at least 2/3 of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) cease for any reason
(except for death, disability or voluntary retirement) to constitute a majority
thereof;

 

  (iii) the consummation, after the Distribution Date, of a merger,
consolidation, reorganization or similar corporate transaction, which has been
approved by the shareholders of Spectra Energy Corp, whether or not Spectra
Energy Corp is the surviving corporation in such transaction, other than a
merger, consolidation, or reorganization that would result in the voting
securities of Spectra Energy Corp outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of Spectra Energy Corp (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization;

 

  (iv) the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of Spectra Energy Corp or
(B) a complete liquidation or dissolution of Spectra Energy Corp, which has been
approved by the shareholders of Spectra Energy Corp; or

 

  (v) adoption by the Board of Directors, after the Distribution Date, of a
resolution to the effect that any Person has acquired effective control of the
business and affairs of Spectra Energy Corp;

provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which Spectra Energy Corp becomes a separate publicly-held
corporation for the first time.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the Compensation Committee of the Board of Directors or
its delegate.

2.6 “Company” means Spectra Energy Corp and its affiliated companies.

2.7 “Compensation” means “Compensation” as defined in the Retirement Cash
Balance Plan but without regard to the limitations of Code § 401(a)(17) and
including employee deferrals (except for deferrals of long-term incentive
awards) under the Spectra Energy Corp Executive Savings Plan.

 

2



--------------------------------------------------------------------------------

2.8 “Distribution Date” has the meaning given such term in the Separation and
Distribution Agreement by and between Duke Energy Corporation and Spectra Energy
Corp.

2.9 “Duke” means Duke Energy Corporation.

2.10 “Duke Plan” means, collectively, the Duke Energy Corporation Executive Cash
Balance Plan I and II.

2.11 “Employee” means a person employed by the Company.

2.12 “Equalization Plan” means, to the extent maintained, the Spectra Energy
Corp Retirement Benefit Equalization Plan.

2.13 “Interest Credit” means the amount determined by multiplying the balance of
a cash balance account by the Interest Factor for a month.

2.14 “Interest Factor” means the interest rate determined by the formula
(1 + i)(1/12) - 1, where “i” equals the yield on 30-year Treasury Bonds as
published in the Federal Reserve Statistical Release H.15 for the end of the
third full business week of the month prior to the beginning of the calendar
quarter for which the monthly accrual is being applied, but not more than an
annual percentage rate of 9% and not less than an annual percentage rate of 4%.

2.15 “Make Whole Benefit” means the benefit provided pursuant to Section 4.2 of
the Plan.

2.16 “Participant” means an Employee who is entitled to receive benefits from
the Plan.

2.17 “Pay Credit” means a credit that is added to a Participant’s Make Whole
Account pursuant to Section 4.2.

2.18 “Retirement Cash Balance Plan” means (i) with respect to benefits governed
by Sub-Plan II, the Spectra Energy Corp Retirement Cash Balance Plan as in
effect from time to time, and (ii) with respect to benefits governed by Sub-Plan
I, the Duke Energy Retirement Cash Balance Plan as in effect on October 3, 2004,
without giving effect to amendments adopted thereafter.

2.19 “Sub-Plan I” and “Sub-Plan II” have the meanings given such terms in
Section 12.5.

2.20 “Supplemental Credit” means a credit that is added to a Participant’s
Supplemental Account pursuant to Section 4.3.

2.21 “Supplemental Benefit” means the benefit provided under Section 4.3 of the
Plan.

2.22 “Supplemental Security Plan” means the Duke Power Company Supplemental
Security Plan as it existed on December 31, 1996.

 

3



--------------------------------------------------------------------------------

2.23 “Supplemental Retirement Plan” means the Supplemental Retirement Plan for
Employees of Duke Power Company as it existed on December 31, 1996.

SECTION 3

ELIGIBILITY

3.1 Any Employee designated by the Committee shall be eligible to participate in
the Plan and shall remain eligible as long as he continues to be an Employee or
until designated ineligible by the Committee. Notwithstanding the foregoing, an
Employee who is not a member of a “select group of management or highly
compensated employees” within the meaning of ERISA, may not participate in the
Plan. Participants shall not receive any benefits under the terms of the
Supplemental Retirement Plan, the Supplemental Security Plan, the Equalization
Plan or any comparable plan maintained by the Company.

3.2 Any individual with respect to whom “Assumed Amounts” (as defined in
Section 4.5) are credited hereunder shall automatically participate, and be a
“Participant,” in the Plan with respect to such Assumed Amounts as of the
Distribution Date.

SECTION 4

BENEFITS

4.1 The Plan provides a Make-Whole Benefit and may provide a Supplemental
Benefit. Each Participant shall have a Make-Whole Account, which is a
bookkeeping account established under this Plan and shall be eligible for a
Make-Whole Benefit. The Committee will determine whether a Participant is to be
eligible for a Supplemental Benefit; in either case a Supplemental Account,
which is a bookkeeping account shall be established.

4.2 Under the Make-Whole Benefit, for any month that a Participant is eligible
to participate in this Plan, the Participant’s Make-Whole Account shall receive
a Pay Credit equal to the excess, if any, of (a) the pay credit that would have
been provided under the Retirement Cash Balance Plan for the month if the
Retirement Cash Balance Plan used the definition of Compensation set forth
herein and, to the extent determined by the Committee from time to time, other
types of excluded pay were treated as eligible compensation under such Plan;
over (b) the pay credit for the month that is actually made to the Participant’s
account under the Retirement Cash Balance Plan. A Participant, while “Disabled”
as defined in the Retirement Cash Balance Plan and continuing to receive pay
credits to the Participant’s account under the Retirement Cash Balance Plan,
shall continue to receive Pay Credits to the Participant’s Make-Whole Account
determined on the same basis as his continued pay credits under the Retirement
Cash Balance Plan, and based upon his eligible Compensation immediately prior to
disability.

In addition, the Make-Whole Benefit provides a Pay Credit to the Participant’s
Make-Whole Account equal to any reduction in a benefit under the Retirement Cash
Balance Plan resulting from the limitations imposed by Section 415 of the Code.
Where an opening

 

4



--------------------------------------------------------------------------------

account balance under the Retirement Cash Balance Plan has been established for
a Participant, the Committee, in its sole discretion, may establish an opening
balance for the Participant’s Make-Whole Account that is designed to provide a
transition benefit comparable to the benefit provided through the Retirement
Cash Balance Plan opening account balance, but without regard to the limitations
imposed by Sections 401(a)(17) or 415 of the Code. If the value of the benefit
which a vested Participant had accrued under the Supplemental Retirement Plan as
of December 31, 1996, is greater than the value of the Participant’s Make-Whole
Account on the date the Participant retires, such higher value shall apply.

4.3 A Participant’s Supplemental Account shall receive such Supplemental
Credits, in such amounts and at such times, as the Committee, in its sole
discretion, may determine. Notwithstanding Sections 4.3 and 4.4 to the contrary,
the Minimum Benefit feature of Section 4.3(e) of the Duke Plan, as in effect
prior to January 1, 1999, is preserved herein and incorporated by reference.

4.4 An Interest Credit will be added to a Participant’s Make-Whole Account and
to a Participant’s Supplemental Account as of the end of each calendar month
ending prior to the month in which the respective account is fully distributed
or forfeited. The amount of the Interest Credit for a month will equal the
balance of the respective account as of the end of the prior month (after adding
any Pay Credit, Supplemental Credit and Interest Credit for the prior month and
subtracting any payment or forfeiture for the prior month) multiplied by the
Interest Factor for the month. Notwithstanding the foregoing, Interest Credits
to the Supplemental Account under Sub-Plan I of a Participant whose employment
with the Company terminates before attaining the earliest retirement age under
the Retirement Cash Balance Plan will be suspended beginning with the month
during which employment terminates and will not resume until the month following
the month during which payment of the Supplemental Benefit commences.

4.5 The Company has assumed the obligations under the Duke Plan with respect to
certain Participants who previously were employees of Duke or its affiliates
(“Assumed Amounts”). As a result, a Participant who was a participant in the
Duke Plan shall have (i) an initial balance in his or her Make-Whole Account
equal to the balance in his or her Make-Whole Account under the Duke Plan
immediately prior to the Distribution Date, and (ii) an initial balance in his
or her Supplemental Account equal to the balance, if any, in his or her
Supplemental Account under the Duke Plan immediately prior to the Distribution
Date. The Assumed Amounts credited to Accounts hereunder shall remain subject to
the same vesting provisions as in effect under the Duke Plan, and shall remain
subject to the same distribution and beneficiary designation elections that were
controlling under the Duke Plan immediately prior to the Distribution Date until
a new election is made in accordance with the terms of this Plan that by its
terms supersedes the prior election.

SECTION 5

VESTING

Unless the Committee provides otherwise for a particular Participant at the time
the Participant initially becomes eligible to participate in the Plan or at the
time of an award of a

 

5



--------------------------------------------------------------------------------

particular Supplemental Credit (and any Interest Credits thereto), a Participant
will become fully vested in the Participant’s Make-Whole Account and the
Participant’s Supplemental Account, if any, (i) when the Participant becomes
vested under the Retirement Cash Balance Plan, or (ii) the Participant’s
employment with the Company terminates on account of the Participant’s death or
the Participant having become “Disabled”, as defined in the Retirement Cash
Balance Plan. If a Participant’s employment with the Company terminates and the
Participant is not fully vested, the unvested portion of the Participant’s
Make-Whole Account and of the Participant’s Supplemental Account, if any, shall
be immediately forfeited and no benefit under the Plan shall be paid with
respect thereto.

In the event of a Change in Control, all Participant Accounts shall become fully
and immediately vested and non-forfeitable and shall thereafter be maintained
and paid in accordance with the terms of this Plan.

SECTION 6

PAYMENT OF BENEFITS

6.1 A Participant whose Company employment terminates prior to the Participant’s
earliest retirement age under the Retirement Cash Balance Plan will receive, or
will begin to receive, payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, as soon as administratively feasible following the
month in which the Participant attains age 55. A Participant whose Company
employment terminates after the Participant’s earliest retirement age under the
Retirement Cash Balance Plan will receive, or will begin to receive, payment of
his vested Make-Whole Account and his vested Supplemental Account, if any, as
soon as administratively feasible following the month in which the Participant’s
employment terminates. Notwithstanding the foregoing, a Participant whose
Company employment terminates on or after December 31, 2006 will receive, or
will begin to receive, payment of his vested Make Whole Account under Sub-Plan
II and his vested Supplemental Account, if any, under Sub-Plan II as soon as
administratively feasible following the month in which the Participant’s
employment terminates. A Participant, while “Disabled,” (as defined in the
Retirement Cash Balance Plan) and continuing to receive pay credits to the
Participant’s account under the Retirement Cash Balance Plan, shall not receive
payment of benefits during the period the Participant receives such pay credits,
any other Participant whose Company employment terminates and whose Make-Whole
Account and Supplemental Account, if any, have a combined balance, as of the
last day of the month during which employment terminated, of less than $25,000
will receive payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, in a single sum, as soon as administratively
feasible following the month in which the Participant’s employment terminates
under this Plan.

6.2 (a) Participants who are designated as eligible after the Distribution Date
must elect a form of benefit payment within 30 days after being designated
eligible to participate in the Plan by completing such form as the Committee
shall require and filing the completed form with the Committee. A Participant
may change his or her benefit payment election at any time, and from time to
time, by completing such form as the Committee provides and filing the completed
form with the Committee. A Participant may not make more than one such change in
any 12-month period and no such change shall become effective unless and until
the Participant has continued in employment with the Company for at least one
year from the date on which the completed change form was filed with the
Committee.

 

6



--------------------------------------------------------------------------------

(b) The forms of benefit payment available under the Plan are:

 

  (1) single sum payment;

 

  (2) monthly payments for three years;

 

  (3) monthly payments for ten years;

 

  (4) monthly payments for fifteen years.

At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect and unless otherwise expressly provided by the Plan.

(c) Under the monthly payment for three, ten or fifteen years form, the amount
of payment for a particular month shall be calculated as follows:

 

Monthly amount =   

V

N

where    N    represents the number of months remaining in the payment term and
V    represents sum of the balance of the Participant’s Make-Whole Account and
the balance of the Participant’s Supplemental Account, if any, determined as of
the end of the prior month after adding any Pay Credits, Supplemental Credits
and Interest Credits for the prior month and subtracting any payment or
forfeiture for the prior month.

6.3 Any benefit payment due under the Plan shall be paid in cash.

6.4 Upon written request by a Participant, the Committee may distribute to a
Participant who is receiving a monthly payment form of distribution, such amount
of the remaining balance of the Participant’s vested cash balance account and
vested Supplemental Account, if any, which the Committee determines is necessary
to provide for a financial hardship suffered by the Participant. For this
purpose, “financial hardship” shall mean a severe financial hardship as
determined under federal income tax law, regulations and rulings which are
applicable to non-qualified deferred compensation plans. Notwithstanding the
foregoing, if any member of the Committee requests a hardship distribution, then
such Committee member shall take no part in the discussion or decision
concerning whether such member has suffered a financial hardship, or the amount
to be distributed in relief thereof.

 

7



--------------------------------------------------------------------------------

SECTION 7

DEATH BENEFITS

7.1 Upon a Participant’s death, any remaining balance of a Participant’s vested
Make-Whole Account and vested Supplemental Account shall be paid to the
Participant’s Beneficiary as a death benefit. The Committee will provide each
Participant with a form to be completed and filed with the Committee whereby the
Participant may designate a Beneficiary.

7.2 If the Participant does not designate a Beneficiary, or if the Beneficiary
who is designated should predecease the Participant, the death benefit for a
deceased Participant shall be paid to the estate of the Participant, as the
Participant’s Beneficiary, in a single cash payment.

7.3 If a Participant should die while still employed by the Company or otherwise
before payment of any Plan benefits has commenced, payments of any death benefit
shall be made to the Participant’s Beneficiary in the same benefit payment form
elected by the Participant under Section 6.2, unless the Beneficiary is the
estate and in that case, a single cash payment shall be made. Notwithstanding
the foregoing, if the death benefit is less than $25,000, the death benefit
shall be paid to the Participant’s Beneficiary in a single cash payment.

7.4 If a Participant should die after payment of Plan benefits has commenced,
payment of any death benefit will be made to the Participant’s Beneficiary as a
continuation of the benefit payment form that had been in effect for the
Participant, unless the Beneficiary is the estate and in that case, a single
cash payment shall be made.

7.5 If an Employee who was an active participant in the Supplemental Security
Plan on December 31, 1996, should die while still employed by the Company, the
portion of the death benefit attributable to the Employee’s Supplemental Account
shall not be less than the amount determined by multiplying 2.5 times the
annualized base rate of pay of the Employee on the date of death.

SECTION 8

AMENDMENT AND TERMINATION

The Committee retains the sole and unilateral right to terminate, amend, modify
or supplement this Plan, in whole or in part, at any time. The Committee may
delegate the right to amend the Plan, subject to any limitations it may impose,
to an officer of the Company. No such action shall adversely affect a
Participant’s right to receive amounts then credited to a Participant’s account
with respect to events occurring prior to the date of such amendment.

In the event of a Change in Control, the Plan shall become irrevocable and may
not be amended or terminated without the written consent of each Plan
Participant who may be affected in any way by such amendment or termination
either at the time of such action or at any time thereafter. This restriction in
the event of a Change in Control shall be determined by reference to the date
any amendment or resolution terminating the Plan is actually signed by an
authorized party rather than the date such action purports to be effective.

 

8



--------------------------------------------------------------------------------

SECTION 9

ADMINISTRATION

9.1 The Company intends for the Plan to be an unfunded “top-hat” plan for a
select group of management or highly compensated employees which is exempt from
substantially all of the requirements of Title I of ERISA pursuant to
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The Company is the Plan
sponsor under Section 3(16)(B) of ERISA.

9.2 The Committee shall have the authority to control and manage the operation
and administration of the Plan except as otherwise expressly provided in this
Plan document. The Committee may designate other persons to carry out fiduciary
responsibilities under the Plan.

9.3 The Committee is the administrator of the Plan within the meaning
Section 3(16)(A) of ERISA. As administrator, the Committee has the authority
(without limitation as to other authority) to delegate its duties to agents and
to make rules and regulations that it believes are necessary or appropriate to
carry out the Plan. The Committee has the discretion (i) to interpret and
construe the terms and provisions of the Plan (including any rules or
regulations adopted under the Plan), (ii) to determine questions of eligibility
to participate in the Plan and (iii) to make factual determinations in
connection with any of the foregoing. A decision of the Committee with respect
to any matter pertaining to the Plan including without limitation the Employees
determined to be Participants, the benefits payable, and the construction or
interpretation of any provision thereof, shall be conclusive and binding upon
all interested persons. No Committee member shall participate in any decision of
the Committee that would directly and specifically affect the timing or amount
of his benefits under the Plan, except to the extent that such decision applies
to all Participants under the Plan.

SECTION 10

CLAIMS PROCEDURE

10.1 A person with an interest in the Plan shall have the right to file a claim
for benefits under the Plan and to appeal any denial of a claim for benefits.
Any request or application for a Plan benefit or to clarify the claimant’s
rights to future benefits under the terms of the Plan shall be considered to be
a claim.

10.2 A claim for benefits will be considered as having been made when submitted
in writing by the claimant (or by such claimant’s authorized representative) to
the Committee. No particular form is required for the claim, but the written
claim must identify the name of the claimant and describe generally the benefit
to which the claimant believes he is entitled. The claim may be delivered
personally during normal business hours or mailed to the Committee.

10.3 The Committee will determine whether, or to what extent, the claim may be
allowed or denied under the terms of the Plan. If the claim is wholly or
partially denied, the claimant shall be so informed by written notice within
90 days after the day the claim is submitted unless special circumstances
require an extension of time for processing the claim. If such an extension of
time for processing is required, written notice of the extension shall be

 

9



--------------------------------------------------------------------------------

furnished to the claimant prior to the termination of the initial 90-day period.
Such extension may not exceed an additional 90 days from the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the final decision. If notice of denial of a claim (in whole or in part) is not
furnished within the initial 90-day period after the claim is submitted (or, if
applicable, the extended 90-day period), the claimant shall consider that his
claim has been denied just as if he had received actual notice of denial.

10.4 The notice informing the claimant that his claim has been wholly or
partially denied shall be written in a manner calculated to be understood by the
claimant and shall include:

 

  (1) The specific reason(s) for the denial.

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based.

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (4) Appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

10.5 If the claim is wholly or partially denied, the claimant (or his authorized
representative) may file an appeal of the denied claim with the Committee
requesting that the claim be reviewed. The Committee shall conduct a full and
fair review of each appealed claim and its denial. Unless the Committee notifies
the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Committee.

10.6 The request for review of a denied claim must be made in writing. In
connection with making such request, the claimant or his authorized
representative may:

 

  (1) Review pertinent documents.

 

  (2) Submit issues and comments in writing.

10.7 The decision of the Committee regarding the appeal shall be promptly given
to the claimant in writing and shall normally be given no later than 60 days
following the receipt of the request for review. However, if special
circumstances (for example, if the Committee decides to hold a hearing on the
appeal) require a further extension of time for processing, the decision shall
be rendered as soon as possible, but no later than 120 days after receipt of the
request for review. However, if the Committee holds regularly scheduled meetings
at least quarterly, a decision on review shall be made by no later than the date
of the meeting which immediately follows the Plan’s receipt of a request for
review, unless the request is filed within 30 days preceding the date of such
meeting. In such case, a decision may be made by no later than the date of the
second meeting following the Plan’s receipt of the request for review. If
special circumstances (for example, if the Committee decides to hold a hearing
on the appeal) require a further extension of time for processing, the decision
shall be rendered as soon as possible, but no later than the third meeting
following the Plan’s receipt of the request for review. If special circumstances
require that the decision will be made beyond the initial time for

 

10



--------------------------------------------------------------------------------

furnishing the decision, written notice of the extension shall be furnished to
the claimant (or his authorized representative) prior to the commencement of the
extension. The decision on review shall be in writing and shall be furnished to
the claimant or to his authorized representative within the appropriate time for
the decision. If a decision on review is not furnished within the appropriate
time, the claim shall be deemed to have been denied on appeal.

10.8 The Committee may, in its sole discretion, decide to hold a hearing if it
determines that a hearing is necessary or appropriate in order to make a full
and fair review of the appealed claim.

10.9 The decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, as well as
specific references to the pertinent Plan provisions on which the decision is
based.

10.10 A person must exhaust his rights to file a claim and to request a review
of the denial of his claim before bringing any civil action to recover benefits
due to him under the terms of the Plan, to enforce his rights under the terms of
the Plan, or to clarify his rights to future benefits under the terms of the
Plan.

10.11 The Committee shall exercise its responsibility and authority under this
claims procedure as a fiduciary and, in such capacity, shall have the
discretionary authority and responsibility (1) to interpret and construe the
Plan and any rules or regulations under the Plan, (2) to determine the
eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (3) to make factual
determinations in connection with any of the foregoing.

SECTION 11

NATURE OF COMPANY’S OBLIGATION

11.1 The Company’s obligation to the Participant under this Plan shall be an
unfunded and unsecured promise to pay. The rights of a Participant or
Beneficiary under this Plan shall be solely those of an unsecured general
creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.

11.2 Notwithstanding the foregoing, the Company may, in its sole discretion
establish such accounts, trusts, insurance policies or arrangements, or any
other mechanisms it deems necessary or appropriate to account for or fund its
obligations under the Plan. Any assets which the Company may set aside, acquire
or hold to help cover its financial liabilities under this Plan are and remain
general assets of the Company subject to the claims of its creditors. The
Company does not give, and the Plan does not give, any beneficial ownership
interest in any assets of the Company to a Participant or Beneficiary. All
rights of ownership in any assets are and remain in the Company. Any general
asset used or acquired by the Company in connection with the liabilities it has
assumed under this Plan shall not be deemed to be held under any trust for the
benefit of the Participant or any Beneficiary, and no general asset shall be
considered security for the performance of the obligations of the Company. Any
asset shall remain a general, unpledged, and unrestricted asset of the Company.

 

11



--------------------------------------------------------------------------------

11.3 The Company’s liability for payment of benefits shall be determined only
under the provisions of this Plan, as it may be amended from time to time.

SECTION 12

GENERAL PROVISIONS

12.1 Nothing in this Plan shall be deemed to give any person the right to remain
in the employ of the Company or affect the right of the Company to terminate any
Participant’s employment with or without cause.

12.2 No right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge. Any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge these benefits
shall be void. No right or benefit under this Plan shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to the benefit. If any Participant or Beneficiary under the Plan should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then the right or benefit,
in the discretion of the Committee, shall cease. In these circumstances, the
Committee may hold or apply the benefit payment or payments, or any part of it,
for the benefit of the Participant or his Beneficiary, the Participant’s spouse,
children, or other dependents, or any of them, in any manner and in any portion
that the Committee may deem proper.

12.3 Any amount required to be withheld under applicable Federal, state and
local tax laws (including any amounts required to be withheld under
Section 3121(v) of the Code) will be withheld in such manner as the Committee
will determine and any payment under the Plan will be reduced by the amount so
withheld, as well as by any other lawful withholding.

12.4 This Plan shall be construed and administered in accordance with the laws
of the State of Texas to the extent that such laws are not preempted by Federal
law.

12.5 The Plan is divided into two separate deferred compensation sub-plans, one
of which shall be named “Sub-Plan I” and the other shall be named “Sub-Plan II”.
Sub-Plan I shall include only “amounts deferred” before January 1, 2005 (within
the meaning of Section 409A of the Code) under the Duke Plan, and earnings
thereon, and such deferred compensation shall be subject to the applicable
provisions of the Duke Plan as in effect on October 3, 2004, as modified herein,
and as Sub-Plan I is subsequently amended or otherwise changed, except as would
result in such deferred compensation becoming subject to Code Section 409A. The
adoption of the Plan is not intended to be a “material modification” (within the
meaning of Section 409A of the Code) with respect to amounts governed by
Sub-Plan I, and any provision of the Plan that is considered to be a material
modification with respect to such deferred compensation shall have no force and
effect unless and until amended to prevent such provision from being considered
a material modification (which amendment may be retroactive). Sub-Plan II shall
include only “amounts deferred” after December 31, 2004, and earnings thereon,
and such deferred

 

12



--------------------------------------------------------------------------------

compensation shall be subject to the provisions of the Plan as in effect on the
Distribution Date, as subsequently amended or otherwise changed. The Company
intends Sub-Plan II to comply with the provisions of Section 409A of the Code,
so as to prevent the inclusion in gross income of any amounts deferred hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to
Participants or Beneficiaries. Sub-Plan II shall be construed, administered, and
governed in a manner that effects such intent, and no action shall be taken that
would be inconsistent with such intent. Any provisions that would cause any
amount deferred or payable under Sub-Plan II to be includible in the gross
income of any Participant or Beneficiary under Section 409A(a)(1) of the Code
shall have no force and effect unless and until amended to cause such amount to
not be so includible (which amendment may be retroactive to the extent permitted
by Section 409A of the Code). Any reference in this Plan to Section 409A of the
Code shall also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.

This Plan document has been executed on behalf of the Company this 18th day of
December, 2006.

 

SPECTRA ENERGY CORP By:   /s/ James M. Pruett   James M. Pruett   Group Vice
President, Human Resources

 

13